Exhibit 10.T

 

C-COR Incorporated

PROFIT INCENTIVE PLAN (PIP)

FISCAL YEAR 2006

 

1. Conceptual Basis of the Plan

 

The PIP plan is based upon the achievement of specific corporate financial goals
as established on an annual basis by the Board of Directors. The plan allows
eligible employees to share in the successes of the company, while balancing the
financial needs of the company to re-invest profits in future operations. The
main aspects of the plan are:

 

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period.

 

2) A PIP payment pool is funded based on 50% of earned profits above the minimum
profit threshold approved by the Board of Directors for FY06. The PIP payment
pool is divided into two specific payment types: bonus payments and incentive
payments.

 

3) A bonus payment pool will be created beginning at achievement of 80% or
greater of corporate financial goals. The corporate goal will be income from
operations** as approved by the Board of Directors for FY06. Any payment or
participation by employees will be at management discretion with a maximum
payment of 15% of an employee’s base pay.

 

4) An incentive payment pool will be created beginning at achievement of 90% or
greater of corporate financial goals. The corporate goal will be income from
operations** as approved by the Board of Directors for FY06. If a payment is
approved, all eligible employees will receive a targeted incentive payment based
upon their identified percentage of base wages.

 

2. Participant Eligibility

 

Full-time, active employees and part-time, active employees (working a minimum
of 20 hours per week/1040 hours per year) of C-COR, Broadband Management
Solutions, LLC, Stargus, Inc., C-COR Electronics Canada Inc., C-COR Solutions
Pvt. Ltd. and individuals within subsidiary groups who are specifically
identified as key management/ technical leadership are eligible for this
program.

 

The following employees are not eligible:

 

  •   Employees on Sales/Marketing Commission or Incentive Plans

 

  •   Employees who are provided a specifically identified, alternative
incentive bonus

 

  •   Temporary Agency Employees, Independent Contractors, Co-ops and Interns

 

  •   Employees paid on a piece rate basis

 

  •   Employees from non-US operations unless specifically identified above as
being eligible

 

3. Definition of base wages

 

Base wages are defined as the total base wages of an employee at the end of each
measurement period, not including any special compensation such as the
reimbursement of moving expenses, one-time bonuses, or the exercise of stock
options or wages paid through disability, workers’ compensation or other
third-parties. Base wages do not include overtime, however shift differential
will be included in the calculation of base wages when applicable. If an
employee does not receive wages from C-COR during the measurement period due to
disability, workers’ compensation, FMLA, Military Leave or other circumstances,
only wages paid directly by C-COR will be considered to be included for the
purposes of calculating an incentive or bonus payment.



--------------------------------------------------------------------------------

New Hires within the Fiscal Year and / or Terminated Employees –

 

An employee is eligible for an Incentive payment if they have worked at least
one full fiscal quarter during the measurement period (defined in section 4
below) and are on the payroll at the end of the fiscal measurement period
(defined in section 4 below). Employees who are impacted by a reduction-in-force
during the measurement period are eligible for a pro-rated incentive payment, if
a payment is ultimately approved at the end of the measurement period by the
Compensation Committee/Board of Directors, if they have worked at least one full
fiscal quarter during the measurement period and agree to sign a general release
agreement. The formula for calculating an incentive payment takes into account
the pro-rationing of the payment amount to reflect the amount of time the
individual was actively employed during the payment period.

 

4. Creation of PIP pool

 

The PIP pool is calculated as 50% of the profit achieved above the minimum
established threshold. The Board of Directors approves the minimum threshold for
profit for FY06 as a part of the financial plan. The PIP pool is broken into two
distinct components: Incentive payments and Bonus Payments. The portion of the
PIP pool provided to each of these components is dependent upon the percentage
of goal achievement as shown below:

 

Total Goal Achievement %

--------------------------------------------------------------------------------

  

PIP Payment

--------------------------------------------------------------------------------

Less than 80% of goal    0% PIP pool created 80%-89.9% of goal    100% of PIP
pool is allocated to Bonus Payments 90-110% of goal   

Total PIP pool is allocated as shown below:

80% of PIP pool is allocated to Incentive Payments

20% of PIP pool is allocated to Bonus Payments

110.1% to 120% of goal    Additional PIP pool above 110% goal achievement is
allocated 100% to Bonus Payments

 

Incentive Payments

 

Timing and Measurement Periods: Achievement of financial metrics versus
established goals will be reviewed based on two separate measurement periods
during FY06. The first review will take place after the completion of the 1st
and 2nd quarters of FY06 and the second at the completion of the 3rd and 4th
quarters of FY06. Following the audit (or review, in the case of interim
financial statements) of the financial statements, the Compensation Committee
will review any applicable PIP calculations for potential payment. All decisions
made by the Compensation Committee and/or the Board of Directors are final and
binding (see Administration section 6 of this document). Any payment approved
will be disbursed to all eligible employees as soon as practical following
Compensation Committee and/or Board of Directors approval.

 

Measurement Periods:    June 25, 2005 to December 23, 2005      December 24,
2005 to June 30, 2006



--------------------------------------------------------------------------------

Calculation of Payments:

 

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period. If this results in a reduction of the
incentive pool, it will be pro-rated over eligible recipients.

 

2) Payment calculations will be based on Total Goal Achievement % with
associated Incentive payments as defined below:

 

Total Goal Achievement %

--------------------------------------------------------------------------------

  

PIP Payment

--------------------------------------------------------------------------------

100% achievement of goal   

Incentive pool is distributed based upon targeted % of employee’s base wages
earned during measurement period

5%-24% of base wages dependent upon level of position and pro-rated across
eligible salary base.

Less than 90% of goal    0% payment 90-99.9% of goal    Straight-line
calculation of multiplier with minimum of 50% at 90% of goal achievement and
pro-rated across eligible salary base. 101% to 110% of goal    Straight-line
calculation of multiplier with maximum of 150% at 110% of goal achievement and
pro-rated across eligible salary base.

 

Bonus Payments

 

Timing and Measurement Periods: Achievement of financial metrics versus
established goals will be reviewed on an annual basis at the end of FY06.
Following the audit of the financial statements, the Compensation Committee will
review any applicable PIP calculations for potential payment. All decisions made
by the Compensation Committee and/or the Board of Directors are final and
binding (see Administration section 5 of this document). Any payment approved
will be disbursed by management on a discretionary basis to identified employees
as soon as practical following Compensation Committee and/or Board of Directors
approval.

 

Measurement Period:    June 25, 2005 to June 30, 2006

 

Calculation of Payments:

 

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period. Any reduction due to cash flow will
reduce the pool available for distribution as bonus payments.

 

2) Maximum discretionary bonus payment will be 15% of employee’s base wages in
addition to any applicable Incentive Payment awarded.



--------------------------------------------------------------------------------

5. Administration

 

The Compensation Committee of the Board of Directors oversees the Plan. The
Compensation Committee and/or its delegate(s) are responsible for administration
of the plan.

 

Subject to the provisions of the Plan, the Compensation Committee and/or its
delegate(s) shall have the sole authority and discretion:

 

  i) to construe and interpret the Plan;

 

  ii) to determine and approve the amount of payments to be made within the Plan
guidelines and to refer any exceptions or items requiring further review to the
Board of Directors for approval;

 

  iii) to determine and approve the status and rights of any participant or
beneficiary to payments under the Plan;

 

  iv) to decide all questions concerning the Plan and to make all other
determinations and to take all other steps necessary or advisable for the
administration of the Plan.

 

All decisions made by the Compensation Committee and/or its delegate(s) or the
Board of Directors pursuant to the provisions of the Plan shall be final,
conclusive, and binding upon all parties. The Compensation Committee has
complete discretion in administering and interpreting the PIP Plan and in
granting or denying any payments described within the plan regardless of the
financial calculations presented.

 

6. Right to Withhold Taxes

 

The Company shall have the right to withhold such amounts from any payment under
this Plan as it determines necessary to fulfill any federal, state, or local
wage or compensation withholding requirements.

 

7. Non-Transferability of Rights

 

A participant’s rights and interests under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in an event of the participant’s death), including, but not
limited to, by way of execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner, and no such rights or interests of any
participant under the Plan shall be subject to any obligation or liability of
such participant other than any obligations or liabilities owed by the
Participant to the Company.

 

8. No Right to Continued Employment

 

Neither the Plan, nor any compensation payable under the Plan, shall confer upon
any participant any right to continuance of employment by the Company or any
affiliate of the Company nor shall they interfere in any way with the right of
the Company or any affiliate of the Company to terminate any participant’s
employment at any time.



--------------------------------------------------------------------------------

9. No Claim Against Assets

 

Nothing in this Plan shall be construed as giving any participant or his or her
legal representative, or designated beneficiary, any claim against any specific
assets of the Company or any affiliate or as imposing any trustee relationship
upon the Company or any affiliate in respect of the participant.

 

The Company shall not be required to segregate any assets in order to provide
for the satisfaction of the obligations hereunder. If and to the extent that the
participant or his or her legal representative or designated beneficiary
acquires a right to receive any payment pursuant to this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company or
any affiliate.

 

10. Company’s Books and Records Conclusive

 

The Company’s books and records, and internal accounting procedures, will be
conclusive for all purposes under the Plan.

 

11. Amendment or Termination

 

The Company may at any time, terminate or modify or amend the Plan in any
respect, at any time prior to payment for the fiscal year. The Compensation
Committee may consider all applicable fiscal conditions at the time of payment
in making its final determinations of payment or non-payment of PIP funds.

 

12. No Other Agreements or Understandings

 

Except as expressly provided herein, this Plan represents the sole agreement
between the Company and participants concerning its subject matter and it
supersedes all prior agreements, arrangements, understandings, warranties,
representations, and statements between the parties concerning its subject
matter.

 

13. Governing Law

 

The Plan and all actions taken pursuant thereto shall be governed by, and
construed in accordance with, the laws of the State of Pennsylvania applied
without regard to conflict of law principles.

 

* Cash flow from operations will be measured according to GAAP accounting and
will exclude one-time income or expenses. Final determination on inclusion or
exclusion of items in determining achievement of the financial goals will be at
the sole discretion of the Board of Directors upon presentation of the relevant
information by the officers of the Company.

 

** Income from operations will be measured according to GAAP accounting and will
exclude non-cash items (specifically, stock option expense and amortization of
intangible assets) and one-time income or expenses. Final determination on
inclusion or exclusion of items in determining achievement of the financial
goals will be at the sole discretion of the Board of Directors upon presentation
of the relevant information by the officers of the Company.